By the Court, Bronson, Ch. J.
We have no doubt about this case. The note is directly within the terms of the prohibition of the act of 1840; and we do not doubt but that it was equally within the intention of the legislature. That act has no reference to the circulation of such notes as money, but was designed to prohibit them altogether for any purpose.
The guaranty partakes of the character of the principal contract. It was intended to reinforce and secure it—and is equally illegal. The circuit judge was right in nonsuiting the plaintiffs
New trial denied.